Lyons, J.
delivered the opinion of the Court.
The first objection cannot be sustained upon any principle. It was unnecessary to state in the declaration, the use or consideration for which the bond was given ; and if it had been stated, it would have been mere surplusage.
But we do not feel satisfied upon the objection to the declaration stated from the bench.
The cause must be sent back for a new trial, with directions to admit the bond as evidence, but reserving to the appellee, by the consent of the appellant, the liberty of availing himself of any other legal exception to the proceedings already had, as if this judgment had not been rendered, or any appeal granted.
Judgment reversed.(1)

 Lewis v. Thompson, et al. 2 Hen. & Munf. 100. Glascock v. Dawson, 1 Munf. 605, 606. Bronaughs v. Freeman’s ex. 2 Munf. 266.